Gray, J.
The promise of the defendant was to pay for work already done by the intestate for Borden & Company, without any previous contract with or employment by the defendant. The defendant owed Borden & Company nothing, and received no consideration, either from Borden & Company or from the intestate for his promise. The intestate neither did any work nor paid any money upon the faith of this promise, nor gave up any right or security against Borden & Company. Their original liability to him was not altered or affected by the defendant’s promise. This promise was therefore clearly a promise to answer for the lebt of another, and, not being in writing, was within the statute -.£ frauds. Gen. Sts. c. 105, § 1, cl. 2. Stone v. Symmes, 18 Pick. 467. Curtis v. Brown, 5 Cush. 488. Furbish v. Goodnow, 98 Mass. 296. Browne on St. of Frauds, §§ 172-174.

Judgment on the verdict for the defendant.